DETAILED ACTION 
                                                    Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.  The Terminal Disclaimer filed on 09/24/2021 and 09/22/2021 to obviate a double patenting rejection over patent 10/484,753 and 10/484,752 have been approved.

                                                    Allowance Subject Matter
3. Claims 1 -20 are allowed.

4. The following is an examiner’s statement of reasons for allowance:
As seen in the prior rejection filed on 05/13/2021, the combination of Candelore and Akins teach a majority of the claim limitations. However, the references do not explicitly teach “first decrypt the activation message including the hardware 13activation code in accordance with the global network key to obtain the hardware 14activation code; 15consequent to the first decrypting of the hardware activation 16code in accordance with the global network key, encrypt the hardware 17activation code using a local key to generate an encrypted activation code, the 18local key unique to the receiver system and stored at both the first security 19processor and the memory; and 20transmit the encrypted activation code that is encrypted in 21accordance with the local key by the first security processor to the second 22security processor, 23wherein, in response to receiving the encrypted activation code, the second security processor is configured to: Page 6Appl. No. 16/659,684Response to Non-Final Office Action of May 13, 2021 25second decrypt the encrypted activation code that is encrypted in 26accordance with the local key using the local key to obtain the hardware 27activation code; and 28enable the particular hardware component by the 

Other relevant prior art is cited below:

Newellet al. (US Pub.No.2011/0010735) discloses an apparatus and a method for generating and transmitting distribution system commands addressed by a general identification, such as a customer-specific identification. The general identification will take the form of a customer number or any other identifier unique to a customer account. The identifier will be stored in the computer-readable memory of several or all of the set-top boxes associated with a particular customer such that commands addressed with the unique identifier may be decrypted and executed by the set-top boxes. Thus, a single command addressed with the customer identification may be received and executed by several or all of the set-top boxes for a particular customer without the need for addressing the command to each set-top box individually. 

Davoust et al. (US Pub.No.2016/0285636) discloses a method and a system for key generation and device management. A root key can be stored on a component which can be integrated with a device, and the component can store a product class identifier. The product class identifier can define a class of products, devices, features, hardware components, or other entities. One or more keys can be generated and stored on the devices based on the product class identifier and the root key. A network operator or service provider can then provide services to a class of devices that includes the device, or perform and manage other functions. The services can be authorized or otherwise implemented based on the one or more new keys stored at the devices within the class of devices.


network encrypted content. The secure processor may decrypt the network encrypted content to produce clear content. The secure processor may then use a local control word to generate locally encrypted content specific to the device. The device may then receive the locally encrypted content from the secure processor and proceed to decrypt the locally encrypted content using a shared local encryption key.

 Le Buhan et al. (US Pub.No.2008/0022299) discloses transmission of audio/video content subject to conditional access by means of digital networks.

 Gremaud et al. (US Pub.No.2013/0279694) discloses the content is broadcast in an encrypted form to be received by multimedia units which are configured for recording and playback the content once decrypted when predefined access conditions are fulfilled. 

Although the prior art of record art directed toward similar concepts as the claimed invention, the claimed invention is non-obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached on MON-FRI: 7:30AM-5PM EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000. 

/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431